Citation Nr: 1200787	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Boston, Massachusetts.  This matter was before the Board in April 2011 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

In the April 2011 remand, the Board instructed the originating agency to arrange for the Veteran to be examined by a physician to determine whether his peripheral neuropathy of the lower extremities was (in pertinent part) caused or permanently worsened by his service-connected dermatophytosis and onychomycosis of the feet.  The Board finds that this portion of the development was not accomplished in the May 2011 VA medical examination. 

In this regard, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that the May 2011 VA examination did not fully conform to the Board's remand instructions, and because the information sought is critical to the matter at hand, the Board finds no alternative to this further remand.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine whether it is at least as likely as not that his peripheral neuropathy of the lower extremities was caused or aggravated by his service-connected dermatophytosis and onychomycosis of the feet.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion with respect to any peripheral neuropathy of the lower extremities present during the period of this claim as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's dermatophytosis and onychomycosis of the feet. 

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided. 

2.  The RO or the AMC should undertake any additional development it determines to be warranted. 

3.  The RO or the AMC should then re-adjudicate the claim.  The provisions of 38 C.F.R. § 3.310(b) must be applied.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified; but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

